Axiom Corp. 380 Vansickle Road, Unit 600 St. Catharines, Ontario Canada, L2S 0B5 June 8, 2015 VIA EDGAR Division of Corporate Finance 100 F Street N.E. Washington, D.C. 20549 Attn: Jay Ingram Re: Axiom Corp. Amendment No. 2 to Form 8-K Filed April 22, 2015 File No. 333-186078 Dear Mr. Ingram We are in receipt of your comment letter dated May 18, 2015 regarding the above referenced filing. As requested in your letter, we have provided responses to the questions raised by the Staff. For your convenience, the matters are listed below, followed by the Company’s responses: General 1. Please include the disclosure called for by Item 304 of Regulation S-K regarding your change in accountants, as reported in your Form 8-K filed May 1, 2015, in your next amendment. We respectfully submit to the Staff that we have updated our disclosure to include the change of auditors under “Item 4.01 – Changes in Registrant’s Certifying Accountant” as was filed with the Commission by the Company on Form 8-K on May 1, 2015. Explanatory Note, page 1 2.
